DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-30 remain pending in the application. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Pages 1-2, 24, and 30 list patents and patent publications that have not been considered unless they appear on the PTO-892. It also appears that the patent number on page 30 is missing the number zero, where the patent is understood to be 10,035,146.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1110, 1114, 11123, 11124" and "1128, 1129, 1130, 1131" have both been used to designate grooves. Figure 10 is described on page 49 where four grooves are described using both sets of reference numbers. The grooves aren’t seen in Figure 10, they are instead seen in other figures, so it is unclear if the grooves are referring to different or the same components. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both carrier and collector, see pages 29 and 38 and Figures 2, 11, and 12  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-30 are objected to because of the following informalities: the preamble of claims 2-30 recites “the device of”, however claim 1 is directed to “A receiving device”. It is suggested to amend claims 2-30 such that the preambles recite “the receiving device of” for consistency. Appropriate correction is required.
Claim 5 recites “or the piercing element pierces the first sealed chamber to make the treatment solution released from the first sealed chamber.” It is suggested to amend the claim to recite “to make the treatment solution release from the first sealed chamber.”
Claim 12 it is suggested to amend line 3 such that it recites “and the fluid sample forms a first mixed solution with the treatment solution” similar to how it is written in claim 21. 
Claim 20 it is suggested to amend line 3 such that it recites “forces the treatment solution in the first sealed chamber to enter into the first chamber”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 11-14, 16-25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a partial chamber of the piercing element” on lines 1-2. It is unclear what “a partial chamber of the piercing element is”. Is a partial chamber a component of the device, or is it a part of a component of the device? For examination, it will be interpreted that “a partial chamber of the piercing element” means a partial part of a chamber of the piercing element enters the sealed chamber. 
Claim 6 is rejected by virtue of being dependent on a rejected claim. 
Claim 7 recites “the pierced fluid sample” on line 3. It is unclear what “the pierced fluid sample” is. For examination, it will be interpreted that “the pierced fluid sample” is “the fluid sample”, as line 2 of claim 7 recites “a fluid sample”. 
Claim 8 is rejected by virtue of being dependent on a rejected claim. 
Claim 11 similarly recites “a partial first chamber of the piercing element” on lines 1-2. Claim 9 states that the piercing element comprises a first chamber and a second chamber. For examination, “a partial first chamber of the piercing element” will be interpreted to mean the first chamber of the piercing element will partially enter the first sealed chamber. 
Claim 12 is unclear because from claim 1, the treatment solution is in the first sealed chamber, and from claim 10 when a piercing element is in a first position the piercing element does not pierce the first sealed chamber. Claim 12 states that when the piercing element is in the first position, the absorbing element is compressed to release a fluid sample into the first chamber of the piercing element, where the fluid sample is formed a first mixed solution with the treatment solution entering into the first chamber of the piercing element. If the piercing element is in the first position, it does not pierce the sealed chamber to release the fluid. How can the first mixed solution be formed if the treatment solution has not been released? For examination, it will be interpreted that in the first position of the piercing element, the absorbing element will be compressed, where the fluid will be in the first chamber of the piercing element and will be able to form the first mixed solution once the piercing element moves to the second position. 
Claims 13-14 are rejected by virtue of being dependent on a rejected claim. 
Claim 16 recites “the partial piercing element” on line 2. It is unclear what “the partial piercing element” is. For examination, it will be interpreted that “the partial piercing element” means a partial portion of the piercing element. 
Further, lines 2-3 recites “the partial sealed space”. It is unclear what “the partial sealed space is”, as claim 15 only recites “the sealed space”. For examination, it will be interpreted that at least part of the sealed space will be in the second chamber. 
Claims 17-25 are rejected by virtue of being dependent on a rejected claim. 
Claim 21 is unclear because from claim 1, the treatment solution is in the first sealed chamber, and from claim 19 when a piercing element is in a first position the piercing element does not pierce the first sealed chamber. Claim 21 states that when the piercing element is in the first position, the absorbing element is compressed to release a fluid sample into the first chamber of the piercing element, where the fluid sample is formed a first mixed solution with the treatment solution entering into the first chamber of the piercing element. If the piercing element is in the first position, it does not pierce the sealed chamber to release the fluid. How can the first mixed solution be formed if the treatment solution has not been released? For examination, it will be interpreted that in the first position of the piercing element, the absorbing element will be compressed, where the fluid will be in the first chamber of the piercing element will be able to form the first mixed solution once the piercing element moves to the second position. 
Claims 22-24 are rejected by virtue of being dependent on a rejected claim. 
Claim 24 recites “the testing element” twice. There is insufficient antecedent basis for this limitation in the claim. It is unclear what testing element is being referred to as no testing element has been recited prior. 
Claim 25 recites “a partial first chamber” on lines 1-2. It is unclear what “a partial first chamber” is. For examination it will be interpreted that “a partial first chamber” means a partial portion of the first chamber of the piercing element enters into the first sealed chamber. 
Claim 27 recites “the piercing structure” on lines 1-2 and “the chamber of the piercing element” on line 4. There is insufficient antecedent basis for these limitations in the claim. Neither the piercing structure nor the chamber of the piercing element have been claimed prior. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller (US-2016/0121322-A1).
Regarding claim 1, Fuller teaches a receiving device (cap 240) ([0057], Figures 2 and 5), comprising a chamber (cap cavity 264) and the chamber (264) comprises a first sealed chamber (fluid container 242) that is configured to accommodate a treatment solution (fluid 312) and a piercing element (plunger 244) that is movable in the chamber (264), wherein the piercing element (244) is configured to pierce the first sealed 5chamber (242) ([0057], [0058], [0064], Figures 2 and 5).  
[0058] states that the cap cavity 264 (chamber) comprises a first cavity portion 266 and a second cavity portion 268, with [0065] reciting “Fluid container 242 is generally shaped and configured to conform with, and fit into, first cavity portion 266 of cap 240.” [0064] states that the fluid container 242 includes a barrier or membrane 310 and fluid 312 which is seen in Figure 8. [0066]-[0067] describe that the plunger 244 (piercing element) has a first end 326 that has penetrating tip 332 that penetrates the membrane or barrier 310. [0064] states that fluid container 242 holds fluid 312, where fluid 312 comprises a buffer solution that is mixed with oral fluid such as saliva. 
Regarding claim 2, Fuller further teaches wherein the piercing element (244) has a first position and a second position in the chamber (264).
[0087] recites “A portion of plunger 244 is received by fluid container 242. More specifically, tip 332 (see Fig. 5 also), after penetrating membrane 310, has traveled along with first end 326 into cavity 302 of fluid container 242, so as to be depicted position.” In reference to Figure 8. It is understood that Figure 5 shows a first position and Figure 8 shows a second position where the plunger 244 (piercing element) is in different positions.   
Regarding claim 3, Fuller teaches the device of Claim 2. Fuller further teaches wherein the piercing element (244) comprises a chamber (cup portion 322) and a piercing structure (penetrating tip 332), the piercing structure (332) is configured to pierce the first sealed chamber (242) so that 10the treatment solution (312) in the first sealed chamber (242) enters into the chamber (332) of the piercing element (244) when the piercing element (244) moves from the first position to the second position ([0066], [0067], Figures 2 and 5). 
As stated by [0064], the fluid container 242 (first sealed chamber) has barrier/membrane 310 to hold fluid 312 (treatment solution). [0067] states that fluid channel 330 extends from tip 332 (piercing structure) through body portion 320, opening into cup 322 (chamber of piercing element).  
Regarding claim 4, Fuller teaches the device of Claim 2. Fuller further teaches wherein, when the piercing element (244) is at the first position, the piercing element (244) is away from the sealed chamber (242). 
It is understood that Figure 5 and Figure 8 are two different positions for the plunger 244 (piercing element), where in Figure 5 it is seen that the plunger 244 (piercing element) is away from fluid container 242 (sealed container) and in Figure 8 the plunger 244 (piercing element) is within fluid container 242 (sealed container). 
Note: while “or the piercing element does not pierce the first sealed chamber” is not required, it is seen in Figure 5 (first position) the plunger 244 (piercing element) does not pierce the fluid container 242 (sealed container). 
15	Regarding claim 5, Fuller teaches the device of Claim 4. Fuller further teaches wherein the piercing element (244) pierces the first sealed chamber (242) to make the treatment solution (312) released from the first sealed chamber (242).  
As stated by [0064], the fluid container 242 (first sealed chamber) has barrier/membrane 310 to hold fluid 312 (treatment solution) in, where [0067] describes when penetrating tip 332 (piercing element) penetrates membrane/barrier 310. [0088] recites “Fluid 312 flows from fluid container 242 into and through plunger fluid channel 330, out of plunger 244,”. 
Note: due to recitation of “or”, the limitation “when the piercing element is at the second position, a partial chamber of the piercing element enters into the sealed chamber to force the treatment solution to enter into the chamber of the piercing element” is not required. 
Regarding claim 6, Fuller teaches the device of Claim 5. Fuller further teaches wherein the piercing element (244) comprises a through-hole, the 20treatment solution (312) flows into the chamber (322) of the piercing element (244) through the through-hole. 
[0069] states that the cup portion 322 (chamber of piercing element) is configured to receive a portion of collection sponge 112. [0088] describes that fluid 312 (treatment solution) flows from fluid container 242 (first sealed container) into plunger fluid channel 330, out of plunger 244 (piercing element) and onto collection sponge 112. Therefore, there will be a through-hole that allows fluid 312 (treatment solution) to pass to get to cup portion 322 (chamber of piercing element). 
Regarding claim 7, Fuller teaches the device of Claim 3. Fuller further teaches wherein the chamber (322) of the piercing element is configured to receive a fluid sample, when a treatment solution (312) enters into the chamber (322) of the piercing element, the treatment solution (312) and the pierced fluid sample form a first mixed solution (oral-fluid mixture 313) ([0088]).  
[0069] states that the cup portion 322 (chamber of piercing element) is configured to receive a portion of collection sponge 112. [0088] describes that fluid 312 (treatment solution) flows from fluid container 242 (first sealed container) into plunger fluid channel 330, out of plunger 244 (piercing element) and onto collection sponge 112, where the fluid 312 (treatment solution) mixes with oral fluid in collection sponge 112 to form oral-fluid mixture 313. 
Regarding claim 8, Fuller teaches the device of Claim 7. Fuller further teaches wherein the chamber (322) of the piercing element is configured to 25receive an absorbing element (sponge 112), and the absorbing element (112) is compressed or squeezed to release the fluid sample ([0069]).
[0069] states that the cup portion 322 (chamber of piercing element) is configured to receive a portion of collection sponge 112 (absorbing element). [0098] describes that Figure 12 is the final engagement position where the cup portion 322 (chamber of the piercing element) at end wall 338 engages the collection sponge 112 (absorbing element) in a compressed position, where the compression of sponge 112 causes oral-fluid mixture 313 (first mixed solution) to flow from sponge 112 into fluid reservoir 201. 
Regarding claim 9, Fuller teaches the device of Claim 2. Fuller further teaches wherein the piercing element (244) comprises a first chamber (fluid channel 330); and a second chamber (cup portion 322) that is configured to receive an absorbing element (collection sponge 112), the first chamber (330) comprises a piercing structure (penetrating tip 332) ([0066], [0067], [0069], Figures 2 and 5).
It is seen in Figure 5 that the penetrating tip 332 (piercing structure) is formed at the end of fluid channel 330 (first chamber of the piercing element). [0069] states that cup portion 322 receives collection sponge 112 (absorbing element). 
Regarding claim 10,30 Fuller teaches the device of Claim 9. Fuller further teaches wherein when the piercing element (244) is at a first position, the 62 / 66piercing element (244) does not pierce the first sealed chamber (242); when the piercing element (244) is at a second position, the piercing element (244) pierces the first sealed chamber (242).  
[0087] recites “A portion of plunger 244 is received by fluid container 242. More specifically, tip 332 (see Fig. 5 also), after penetrating membrane 310, has traveled along with first end 326 into cavity 302 of fluid container 242, so as to be depicted position.” In reference to Figure 8. It is understood that Figure 5 shows a first position where the plunger 244 (piercing element) is in a first position that does not pierce first container 242 (first sealed chamber), and Figure 8 shows a second position where the plunger 244 (piercing element) is piercing the first container 242 (first sealed chamber). 
Regarding claim 11, Fuller teaches the device of Claim 10. Fuller further teaches wherein when the piercing element (244) is at a second position, a partial first chamber (330) of the piercing element enters into the first sealed chamber (242), so as to force a 5part of the treatment solution (312) to enter into the first chamber (330) of the piercing element.
Figure 8 is a second position, where it can be seen that the fluid channel 330 (first chamber of the piercing element) has entered the fluid container 242 (first sealed chamber).   
Regarding claim 29, Fuller teaches the device of Claim 1. Fuller further teaches wherein the first sealed chamber (242) comprises a thin film (membrane 310) that is 30pierced through ([0064], Figure 8).
It is stated by [0064] that the fluid container 242 (first sealed chamber) has a barrier/membrane 310 and fluid 312 (treatment solution), where the membrane 310 (thin film) extends across an opening into cavity 302, where the membrane/barrier 310 “may comprise a foil membrane or barrier, but may alternatively comprise some other penetrable material, such as a plastic or polymer.” It is understood that Figure 8 shows the membrane/barrier 310 (thin film) pierced through.   
Regarding claim 30, Fuller teaches the device of Claim 7. Fuller further teaches where the fluid sample is saliva.
It is stated by [0064] that the fluid 312 (treatment solution) is intended to be mixed with an oral fluid such as saliva. Further, [0081] describes that the testing device is shipped, where then a sample of an oral fluid such as saliva is received by first end portion 362 of collection sponge 112. 

Claim(s) 1-2, 15-17 is/are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung (US-2005/0119589-A1). 
Regarding claim 1, a receiving device (sample collection well 130), comprising a chamber and the chamber comprises a first sealed chamber that is configured to accommodate a treatment solution and a piercing element (plunger 240) that is movable in the chamber, wherein the piercing element (240) is configured to pierce the first sealed 5chamber ([0028], Figures 1-3).
It is seen in Figure 3 that the sample collection well 130 (receiving device) has a chamber which holds the plunger 240 (piercing element). It is stated by [0007] that the device has a sample outlet that is sealed by a frangible material that provides liquid communication between the sample collection well and the test compartment when the sample outlet is open. It is understood that the test compartment is the first sealed chamber. 
Note: recitation of “a first sealed chamber that is configured to accommodate a treatment solution” is directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Tung is capable of accommodating a treatment solution. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Tung (see MPEP §2114).
Regarding claim 2, Tung teaches the device of Claim 1. Tung further teaches wherein the piercing element (240) has a first position and a second position in the chamber (130).
It is seen in Figure 4 of Tung that this is a first position of the plunger 240 (piercing element), where Figure 5 shows a second position of the plunger 240 (piercing element). [0028] of Tung describes that the plunger has a raised position seen in Figures 3 and 4, and a lower position seen in Figures 5 and 6. 
Regarding claim 15, Tung teaches the device of Claim 1. Tung further teaches wherein the piercing element (240) forms a sealed space that is compressed in the chamber of the receiving device (130), and the sealed space comprises the first sealed chamber.
[0034] of Tung teaches that there is an O-ring 380 around the rim of the plunger 240 seen in Figure 4, where the plunger fits snugly in the diameter of the lower chamber and the O-ring creates a seal between the sample collection well and the test compartment. It is seen in Figure 5 that this space formed by the plunger 240 and O-ring is lower chamber 330 ([0028]). It is understood that this space is the sealed space. It is further understood that this sealed space comprises the chamber that has its opening defined by the frangible material, see claim 1 supra.
Regarding claim 16, Tung teaches the device of Claim 15. Tung further teaches wherein the chamber of the receiving device (130) comprises a second chamber, the partial piercing element is arranged in the second chamber, and the partial 20sealed space that is compressed is arranged in the second chamber.
It is understood that the lower chamber 330 is the second chamber, where it is the walls of the lower chamber 330 that defines the second chamber and the space within the lower chamber 330 that is created by the plunger 240 with O-ring 380 forms the sealed space. It is seen in Figure 4 that the plunger 240 (piercing element) is arranged in the lower chamber 330 (second chamber) and that the space created by the walls of the lower chamber 330 and plunger 240 creates the sealed space that is within the lower chamber 330. 
Regarding claim 17, Tung teaches the device of Claim 16. Tung further teaches wherein the piercing element (240) has a first position and a second position in the second chamber (330) of the receiving device (130).
Figure 4 of Tung depicts a first position of the plunger 240 (piercing element) and Figure 5 shows a second position of the plunger 240 (piercing element).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-20, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US-2016/0121322-A1) in view of Gellibolian (US-2015/0072346-A1). 15	
Regarding claim 15, Fuller teaches the device of Claim 1. The plunger 244 (piercing element) of Fuller comprises a cup portion 322 (second chamber of the piercing element) which can be seen in Figure 5 to fit within the cap 240 (receiving device) where there is no space seen between the outer surface of the cup portion 322 (second chamber of the piercing element) with the inner surface of the cap 240 (receiving device). However, Fuller is not specific as to if the cup portion 322 (second chamber of the piercing element) inside the cap 240 (receiving device) creates a sealed space. 
In the analogous art of plungers, Gellibolian teaches a plunger device that includes an O-ring (Gellibolian; [0074]). 
Specifically, Gellibolian teaches where a plunger is a piston-like device that moves up and down the length of a quantitative chamber, where the plunger includes a plunger O-ring (Gellibolian; [0074], [0075]). 
It would have been obvious to one skilled in the art to modify the plunger of Fuller such that it has an O-ring as taught by Gellibolian because Gellibolian teaches that an O-ring forms a liquid tight seal that prevents leakage (Gellibolian; [0075]). 
It is understood that the O-ring of Gellibolian will be placed on the cup portion 322 of plunger 244 such that the O-ring contacts the inner surface of the cap 240 to create the liquid tight seal. The cap 240 (receiving device) has a cap cavity 264 that is broken down into a first cavity portion 266 and second cavity portion 268 seen in Figure 5 of Fuller. With the O-ring, it will seal the cap cavity 264 and will form a sealed space, where the sealed space comprises the first sealed chamber (liquid container 242). 
Regarding claim 16, modified Fuller teaches the device of Claim 15. Modified Fuller further teaches wherein the chamber of the receiving device comprises a second chamber, the partial piercing element is arranged in the second chamber, and the partial 20sealed space that is compressed is arranged in the second chamber.  
It is understood that the cap 240 (receiving device) has cavity portion 264 (chamber), where the second chamber is first cavity portion 268 (Fuller; [0058]). It is seen in Figure 5 of Fuller that the plunger 244 (piercing element) is arranged in the first cavity portion 268 (second chamber). 
It is also understood that Fuller has been modified with Gellibolian such that the plunger 244 (piercing element) now has an O-ring that creates a sealed space. It is seen in Figure 5 that the first cavity portion 268 (second chamber) will include the sealed space. 
Regarding claim 17, modified Fuller teaches the device of Claim 16. Modified Fuller further teaches wherein the piercing element has a first position and a second position in the second chamber of the receiving device.  
It is understood that Figures 5 and 8 of Fuller show a first and second position of the plunger 244 (piercing element) where the plunger 244 (piercing element) has a first and second position in the first cavity portion 268 (second chamber) of the cap 240 (receiving device). 
Regarding claim 18, modified Fuller teaches the device of Claim 17. Modified Fuller further teaches wherein the piercing element comprises a first chamber; and a second chamber that is configured to receive an absorbing element, and the first chamber 25comprises a piercing structure and a through-hole.  
[0066]-[0069] of Fuller describe where the plunger 244 (piercing element) comprises a fluid channel 330 (first chamber) and a cup portion 322 (second chamber), where the cup portion 322 (second chamber) receives a collection sponge 112, an absorbing element. It is seen in Figure 5 of Fuller that the fluid channel 330 (first chamber) has penetrating tip 332, where [0067] of Fuller states that the fluid channel 330 (first chamber) extends from tip 332 (piercing structure) through body portion 320, opening into cup 322 (second chamber). [0088] of Fuller further describes fluid 312 (treatment solution) that flows through the plunger fluid channel 330, as such it is understood that there is a through-hole for the fluid channel 330 (first chamber) so that fluid can flow from the fluid container 242 (first sealed chamber) to the cup portion 322 (second chamber). 
Regarding claim 19, modified Fuller teaches the device of Claim 18. Modified Fuller further teaches wherein when the piercing element is at the first position, the piercing structure does not pierce the first sealed chamber; when the piercing element is at the second position, the piercing structure pierces the first sealed chamber.  
[0087] of Fuller recites “A portion of plunger 244 is received by fluid container 242. More specifically, tip 332 (see Fig. 5 also), after penetrating membrane 310, has traveled along with first end 326 into cavity 302 of fluid container 242, so as to be depicted position.” In reference to Figure 8 of Fuller. It is understood that Figure 5 of Fuller shows a first position where the plunger 244 (piercing element) is in a first position that does not pierce first container 242 (first sealed chamber), and Figure 8 shows a second position where the plunger 244 (piercing element) is piercing the first container 242 (first sealed chamber). 
Regarding claim 20, modified Fuller teaches the device of Claim 19. Modified Fuller further teaches wherein when the piercing element is at the second position, the 30sealed space is compressed to increase the pressure in the sealed space, the increased pressure 63 / 66forces the treatment solution in the first sealed chamber enters into the first chamber of the piercing element through the through-hole.  
The plunger 244 (piercing element) of Fuller will now have an O-ring taught by Gellibolian at cup portion 322 (first chamber of the piercing element), where Figures 5 and 8 show two different positions of the plunger 244 (piercing element). As The O-ring of Gellibolian creates a liquid tight seal, and there is no additional openings/vents in the cap 240 (receiving device) of Fuller, it is understood that there will be an increase in pressure that will have the treatment solution (312) enter the first chamber of the piercing element (330). 
Regarding claim 25, modified Fuller teaches the device of Claim 19. Modified Fuller further teaches wherein when the piercing element is at a second position, a partial first chamber of the piercing element enters into the first sealed chamber, so as to force a treatment solution to enter into the first chamber of the piercing element.  
Figure 8 of Fuller is a second position, where it can be seen that the fluid channel 330 (first chamber of the piercing element) has entered the fluid container 242 (first sealed chamber). From [0088] of Fuller it is understood that fluid 312 (treatment solution) will flow from container 242 into the fluid channel 330 (first chamber of the piercing element). 
20	Regarding claim 26, modified fuller teaches the device of Claim 15. Modified Fuller further teaches wherein when the piercing element is at a second position, the movement of the piercing element makes the sealed space compressed, thus to increase the pressure in the sealed space.  
The plunger 244 (piercing element) of Fuller will now have an O-ring taught by Gellibolian at cup portion 322 (first chamber of the piercing element), where Figures 5 and 8 show two different positions of the plunger 244 (piercing element). As The O-ring of Gellibolian creates a liquid tight seal, and there is no additional openings/vents in the cap 240 (receiving device) of Fuller, it is understood that there will be an increase in pressure as the plunger 244 (piercing element) moves from the position seen in Figure 5 to the position seen in Figure 8 of Fuller. 	
Regarding claim 27, modified Fuller teaches the device of Claim 26. Modified Fuller further teaches wherein the movement of the piercing element makes the piercing structure of the piercing element pierce the sealed first chamber, so that the increased 25pressure in the sealed space forces the treatment solution in the first sealed chamber to flow into the chamber of the piercing element.  
The plunger 244 (piercing element) of Fuller will now have an O-ring taught by Gellibolian at cup portion 322 (first chamber of the piercing element), where Figures 5 and 8 show two different positions of the plunger 244 (piercing element) where Figure 8 shows where the plunger 244 (piercing element) punctures the membrane of the fluid container 242 (first sealed chamber). As The O-ring of Gellibolian creates a liquid tight seal, and there is no additional openings/vents in the cap 240 (receiving device) of Fuller, it is understood that there will be an increase in pressure that will have the treatment solution (312) enter the first chamber of the piercing element (330). 
Regarding claim 28, modified Fuller teaches the device of Claim 15. Modified Fuller further teaches wherein the piercing element comprises an elastic seal ring, through which the sealed space is formed with an inner wall of the chamber of the device, see claim 15 supra.  

Claim(s) 9-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US-2005/0119589-A1) in view of Bort (US-2014/0161686-A1). 
Regarding claim 9, Tung teaches the device of Claim 2. Tung teaches wherein the piercing element (240) comprises a second chamber (upper chamber 320) that is configured to receive an absorbing element (absorbent member 140) ([0028], [0036]), Figure 4).
It is seen in Figure 4 that the plunger 240 has an upper chamber 320 (second chamber) that receives the absorbent member 140 (absorbing element). 
[0034] of Tung recites “Sample can also flow through openings which exist in some embodiments in the plunger and/or expression plate.” where it is understood that the fluid may flow through openings in the plunger 240. However, Tung does not provide an example of the plunger having openings.  
In the analogous art of piercing elements, Bort teaches a piercer with a fluid channel (Bort [0063]). 
Specifically, Bort teaches where a piercer 850 has a fluid channel 854 (Bort; [0063], Figure 10). 
It would have been obvious to one skilled in the art to modify the lance of Tung such that it has a fluid channel as taught by Bort because Bort teaches that a fluid channel in a piercer provides a higher flow rate of liquid (Bort; [0063]). 
It is understood that the fluid channel now in the plunger 240, more specifically the lance 340, of Tung is a first chamber. 
Regarding claim 10, modified Tung teaches the device of Claim 9. Modified Tung further teaches wherein when the piercing element is at a first position, the 62 / 66piercing element does not pierce the first sealed chamber; when the piercing element is at a second position, the piercing element pierces the first sealed chamber.
It is seen in Figure 4 of Tung that this is a first position of the plunger 240 (piercing element) that does not contact the frangible material that covers the sample outlet 350, where the frangible material defines the opening of the first sealed chamber. It is seen in Figure 5 of Tung that this is a second position, where the plunger 240 (piercing element) pierces the frangible material (Tung; [0028]). 
Regarding claim 12, modified Tung teaches the device of Claim 10. Modified Tung further teaches wherein when the piercing element is at a first position, the absorbing element is compressed or squeezed to release a fluid sample to the first chamber of the piercing element, and the fluid sample is formed a first mixed solution with the treatment solution entering into the first chamber of the piercing element.  
As seen in Figure 4 of Tung, the plunger 240 (piercing element) is in a first position where the absorbent member 140 (absorbing element) is compressed. [0051] of Tung describes where after the sample applicator is filled with sample, it is inserted into the sample collection well where it is pressed down to express the saliva where the plunger is in the first position. 10
Regarding claim 18, Tung teaches the device of Claim 17. Tung does wherein the piercing element comprises a first chamber; and a second chamber that is configured to receive an absorbing element, and the first chamber 25comprises a piercing structure and a through-hole.
Tung teaches wherein the piercing element (240) comprises a second chamber (upper chamber 320) that is configured to receive an absorbing element (absorbent member 140) ([0028], [0036]), Figure 4).
It is seen in Figure 4 that the plunger 240 has an upper chamber 320 (second chamber) that receives the absorbent member 140 (absorbing element). 
[0034] of Tung recites “Sample can also flow through openings which exist in some embodiments in the plunger and/or expression plate.” where it is understood that the fluid may flow through openings in the plunger 240. However, Tung does not provide an example of the plunger having openings.  
In the analogous art of piercing elements, Bort teaches a piercer with a fluid channel (Bort [0063]). 
Specifically, Bort teaches where a piercer 850 has a fluid channel 854 (Bort; [0063], Figure 10). 
It would have been obvious to one skilled in the art to modify the lance of Tung such that it has a fluid channel as taught by Bort because Bort teaches that a fluid channel in a piercer provides a higher flow rate of liquid (Bort; [0063]). 
It is understood that the plunger of Tung will still have a piercing structure (lance 340), but will now have the fluid channel of Bort which will create the first chamber where fluid will pass through, and it is understood that the channel will have a through hole. 
Regarding claim 19, modified Tung teaches the device of Claim 18. Modified Tung further teaches wherein when the piercing element is at the first position, the piercing structure does not pierce the first sealed chamber; when the piercing element is at the second position, the piercing structure pierces the first sealed chamber.
It is seen in Figure 4 of Tung that this is a first position of the plunger 240 (piercing element) that does not contact the frangible material that covers the sample outlet 350, where the frangible material defines the opening of the first sealed chamber. It is seen in Figure 5 of Tung that this is a second position, where the plunger 240 (piercing element) pierces the frangible material (Tung; [0028]). 
Regarding claim 20, modified Tung teaches the device of Claim 19. Modified Tung further teaches wherein when the piercing element is at the second position, the 30sealed space is compressed to increase the pressure in the sealed space, the increased pressure 63 / 66forces the treatment solution in the first sealed chamber enters into the first chamber of the piercing element through the through-hole.
Figure 5 of Tung shows a second position of the plunger 240 (piercing element), where it is seen that the space that was within the lower chamber 330 (second chamber) has been compressed. It is understood that there is no other outlet for air to escape, as the O-ring on plunger 240 (piercing element) provides a fluid tight seal, and as the plunger 240 (piercing element) moves down before it punctures the frangible material there will be no air outlets and therefore there will be an increase in pressure. 
Regarding claim 21, modified Tung teaches the device of Claim 20. Modified Tung further teaches wherein when the piercing element is at the first position, the absorbing element is compressed or squeezed to release a fluid sample to the first chamber of the 5piercing element, and the fluid sample forms a first mixed solution with the treatment solution in the first chamber.  
As seen in Figure 4 of Tung, the plunger 240 (piercing element) is in a first position where the absorbent member 140 (absorbing element) is compressed. [0051] of Tung describes where after the sample applicator is filled with sample, it is inserted into the sample collection well where it is pressed down to express the saliva where the plunger is in the first position. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,035,146. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is drawn to a receiving device comprising a chamber with a first sealed chamber and a piercing element, and the reference claims are directed to a cap with a cap cavity that comprises a fluid container with a sealing membrane to contain fluid and a plunger with a penetrating tip. 

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu (US-2016/0243544-A1) teaches a sample collector 100 with an absorber element 101, where there is a puncture component 103 on the collection rod 104 that punctures an aluminum foil bag 500 filled with buffer solution ([0060], [0079])
Donaldson (WO-2019/017906-A1) teaches where a plunger has an O-ring that is urged into a receptacle of the test device which creates a positive air pressure that forces test sample through one or more channels to a test area ([0015]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796